SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2017 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL discloses its preliminary traffic figures for February 2017 São Paulo, March 10, 2017 - GOL Linhas Aéreas Inteligentes S.A. (“GLAI”), (BM&FBOVESPA: GOLL4 and NYSE: GOL) , Brazil's No. 1 airline , announces today preliminary air traffic figures for the month of February, 2017 . Comparisons refer to the same period of 2016. GOL’s Highlights | The volume of departures in the total system decreased 17.9%, while the number of seats declined 17.6% in February, resulting in a 7.8% reduction in the total supply. | In the domestic market, GOL reduced its supply by 8.1% in February over the same period the year before. Domestic demand reduced 6.2% in the month, reaching a load factor of 77.1%, 1.6 p.p. up on February 2016. | In February, GOL’s international market supply and demand fell by 5.2% and 2.5%, respectively, with load factor of 77.8%, which represents an increase of 2.2 p.p. in relation to the same period of 2016. Monthly Traffic Figures (¹) Accumulated Traffic Figures (¹) LTM Traffic Figures (¹) Operational data * feb/17 feb/16 % Var. 2M17 2M16 % Var. Feb/17 LTM Feb/16 LTM % Var. Total GOL Departures 19,200 23,381 -17.9% 43,015 52,068 -17.4% 252,461 313,686 -19.5% Seats (thousand) 3,210 3,894 -17.6% 7,206 8,677 -17.0% 42,169 52,151 -19.1% ASK (million) 3,538 3,837 -7.8% 8,202 8,654 -5.2% 45,877 49,404 -7.1% RPK (million) 2,730 2,896 -5.7% 6,612 6,858 -3.6% 35,682 38,069 -6.3% Load Factor 77.2% 75.5% 1.7 p.p 80.6% 79.2% 1.4 p.p 77.8% 77.1% 0.7 p.p Pax on board (thousand) 2,366 2,769 -14.6% 5,602 6,514 -14.0% 31,711 38,362 -17.3% Domestic GOL Departures 18,047 22,139 -18.5% 40,511 49,367 -17.9% 238,067 297,124 -19.9% Seats (thousand) 3,006 3,676 -18.2% 6,763 8,204 -17.6% 39,628 49,257 -19.5% ASK (million) 3,118 3,393 -8.1% 7,295 7,677 -5.0% 40,721 43,327 -6.0% RPK (million) 2,403 2,561 -6.2% 5,897 6,090 -3.2% 31,837 33,676 -5.5% Load Factor 77.1% 75.5% 1.6 p.p 80.8% 79.3% 1.5 p.p 78.2% 77.7% 0.5 p.p Pax on board (thousand) 2,207 2,603 -15.2% 5,255 6,140 -14.4% 29,851 36,292 -17.7% International GOL Departures 1,153 1,242 -7.2% 2,504 2,701 -7.3% 14,394 16,562 -13.1% Seats (thousand) 204 217 -6.1% 443 473 -6.3% 2,542 2,894 -12.2% ASK (million) 420 443 -5.2% 907 977 -7.2% 5,156 6,077 -15.2% RPK (million) 327 335 -2.5% 715 768 -6.9% 3,844 4,393 -12.5% Load Factor 77.8% 75.6% 2.2 p.p 78.8% 78.6% 0.3 p.p 74.6% 72.3% 2.3 p.p Pax on board (thousand) 158 167 -5.0% 348 374 -7.0% 1,860 2,070 -10.2% On-time Departures 94.2% 94.7% -0.5 p.p 93.6% 94.2% -0.7 p.p 94.7% 95.7% -1.0 p.p Flight Completion 98.4% 87.7% 10.8p.p 98.8% 89.8% 9.0 p.p 95.9% 96.0% -0.1 p.p Cargo Ton 5.9 5.5 7.5% 11.8 10.9 7.4% 77.2 72.6 6.3% * Source: Agência Nacional de Aviação Civil (ANAC) and the Company for the current month. (1) Preliminary Figures 1 GOL Linhas Aéreas Inteligentes S.A . GOL discloses its preliminary traffic figures for February 2017 Investor Relations ri@voegol.com.br www.voegol.com.br/ir +55(11)2128-4700 About GOL Linhas Aéreas Inteligentes S.A. Brazil's largest air transportation and travel services group with three main businesses: passenger transportation, cargo transportation and coalition loyalty program. GOL is Brazil’s largest airline, carrying 32 million p.a. on more than 700 daily flights to 63 destinations in Brazil and 11 destinations in South America and the Caribbean on a fleet of over 120 Boeing 737 aircraft, with a further 120 Boeing 737s on order. GOLLOG is a leading cargo transportation and logistics business serving more than 3,000 Brazilian municipalities and, through partners, 90 international destinations in 47 countries. SMILES is one of the largest coalition loyalty programs in Latin America, with over 11 million registered participants, allowing clients to accumulate miles and redeem tickets for more than 700 locations worldwide. GOL has a team of more than 15,000 highly skilled aviation professionals delivering Brazil’s top on-time performance, and an industry leading 16 year safety record. GOL’s shares are traded on the NYSE (GOL) and the BM&FBOVESPA (GOLL4). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 10 , 2017 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Richard Freeman Lark Junior Name:Richard Freeman Lark Junior Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
